Citation Nr: 1016637	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-17 210A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
vertigo and staggering gait and dizziness. 



REPRESENTATION

Veteran represented by:	The American Legion  



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from February 1944 to February 
1946.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
August 2007, the Veteran requested a Board hearing at the RO.  
After the RO acknowledged this request, in a written 
statement dated November 2007, the Veteran withdrew it and 
asked for a hearing before a Decision Review Officer at the 
RO.  The RO subsequently acknowledged this request and 
informed the Veteran of the date of his scheduled hearing, 
but the Veteran failed to appear on that date.  The Board 
thus deems both hearing requests withdrawn.

In December 2008, the Veteran's representative submitted a 
claim for an increased rating for hearing loss.  That issue 
is referred to the RO for adjudication.

In April 2010, the Board granted the Veteran's motion to 
advance this case on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran is in receipt of the maximum disability 
evaluation assignable under Diagnostic Code 6204. 

2.  The Veteran's vertigo, staggering gait and dizziness, 
diagnosed as chronic labyrinthitis are manifested by 
cerebellar gait and vertigo occurring more than once weekly. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 100 percent 
for vertigo and staggering gait and dizziness are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.20, 4.87, Diagnostic Code 6204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

This decision grants the benefit sought in full, hence, 
further assistance or notice is not required to aid the 
Veteran in substantiating the claim.  

II.  Analysis

A.  Schedular

In written statements received at the RO in August 2006 and 
July 2009, the Veteran's daughter confirms that, on multiple 
occasions during visits to her house (3 times in less than a 
month), the Veteran fell secondary to dizziness and a 
subsequent loss of balance.  

The Veteran and his representative acknowledge that the 
Veteran is in receipt of the maximum evaluation assignable 
under DC 6204, for dizziness and occasional staggering.  They 
allege that an increased evaluation is assignable pursuant to 
38 C.F.R. § 3.321(b)(1), because DC 6204 does not contemplate 
more frequent staggering, or, by analogy, under DC 6205, 
which governs ratings of Meniere's syndrome and allows for 
the assignment of a 100 percent evaluation for hearing 
impairment with attacks of vertigo and a cerebellar gait 
occurring more than once weekly.    

On VA examination in February 2008, the Veteran reported that 
he could not stand in one place without support, and 
experienced vertigo while lying down.  On examination he was 
found to have significant gait and posture problems.  He 
began to stagger almost immediately when standing unaided.  
The Veteran was found to have no coordination and a positive 
Romberg test.  His gait was slow and staggering and he used a 
cane.  The disease was found to be active.  The examiner 
commented that the symptoms occurred most of the time with 
standing and all of the time with walking.  The diagnosis was 
chronic labyrinthitis.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a claimant's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  

If two evaluations are potentially applicable, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation is to be 
assigned.  38 C.F.R. § 4.7 (2009).

In claims for increases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a claimant's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

In this case, the RO has evaluated the Veteran's vestibular 
disability as 30 percent disabling pursuant to DC 6204.  This 
DC provides that a 10 percent evaluation is assignable for a 
peripheral vestibular disorder manifested by occasional 
dizziness.  A 30 percent evaluation is assignable for a 
peripheral vestibular disorder manifested by dizziness and 
occasional staggering.  As the Veteran and his representative 
have acknowledged, a 30 percent evaluation is the maximum 
assignable under DC 6204.  38 C.F.R. § 4.87, DC 6204 (2009).  

When an unlisted condition is encountered it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

Diagnostic Code 6205, provides that Meniere's disease will be 
rated as 30 percent disabling when manifested by hearing 
impairment and vertigo less than once monthly, with or 
without tinnitus.  A 60 percent evaluation is assignable when 
there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times monthly, 
with or without tinnitus.  A 100 percent evaluation is 
assignable for hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus 38 C.F.R. § 4.87, DC 6205 (2009).  

In this case, the Veteran's condition, a vestibular disorder 
diagnosed most recently as chronic labyrinthitis, is arguably 
listed in the rating schedule, under DC 6204.  It is not 
specifically listed, however.  In addition, the symptoms of 
the disorder, more closely approximate the criteria for 
rating Meniere's syndrome.  

The Veteran's disability is manifested by hearing impairment, 
which is separately evaluated.  While the criteria in DC 6204 
contemplate, at most, only occasional staggering (or 
cerebellar gait), the Veteran reportedly has this symptom 
continuously with attacks of vertigo that appear to occur 
more than once per week.  Because the symptoms more closely 
approximate the criteria described in DC 6205, labyrinthitis 
is not explicitly listed, and VA policy is to assign the 
higher rating when the disability picture approximates the 
criteria for that rating, it is appropriate to rate the 
Veteran's disability under DC 6205.  38 C.F.R. § 4.7, 4.20.

The undisputed evidence is that the Veteran's disability is 
manifested by hearing impairment, albeit separately rated, 
with cerebellar gait and vertigo occurring more than once per 
week.  As such, the disability most closely approximates the 
criteria for a 100 percent rating under DC 6205.  


ORDER

An evaluation of 100 percent for vertigo and staggering gait 
and dizziness is granted. 


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


